                 Case 5:19-cr-00366-BLF Document 16 Filed 01/23/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2
     VARELL L. FULLER
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753

 6   Varell_fuller@fd.org
 7   Counsel for Defendant BARRERA
 8

 9                                      UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        Case No.: CR 19-00366 BLF (VDK)

14                     Plaintiff,                     DEFENDANT’S UNOPPOSED MOTION AND
                                                      ORDER MODIFYING BOND
15            vs.

16   OSCAR BARRERA,
                                                      Judge: Hon. Nathanael M. Cousins
17                     Defendant.
18

19
              The defendant, Mr. Oscar Barrera, by and through his counsel, respectfully moves to
20
     modify the conditions of release previously set by the Court as set out below.
21
              On August 18, 2019, the Court released Mr. Barrera on a $100,000 unsecured bond co-
22

23   signed by Ms. Veronica Castro and Ms. Erika Castro as sureties. The court also ordered that Mr.

24   Barrera be subject to electronic monitoring and that he may leave his residence only for
25
     employment, attorney visits, and court appearances. Mr. Barrera has complied with his
26
     conditions of release as ordered, with the exception of a pretrial release violation for which he
27
     was admonished on October 17, 2019. There have been no violations since that date.
28


     Motion to Modify Conditions of Release
     CR 19-00366 BLF (VDK)
                 Case 5:19-cr-00366-BLF Document 16 Filed 01/23/20 Page 2 of 2



 1            Mr. Barrera respectfully request that the court modify his pretrial release conditons to
 2
     provide that he be subject to a curfew as determined by Pretrial Services. Counsel for Mr.
 3
     Barrera has conferred with United States Pretrial Officer Kim Do and Assistant United States
 4

 5
     Attorney Jeffrey Schenk and neither object to this proposed modification.

 6   Dated: January 22, 2020
 7                                                          Respectfully submitted,

 8
                                                            STEVEN G. KALAR
                                                            Federal Public Defender
 9
                                                            ________/s/_________________
10
                                                            VARELL L. FULLER
11                                                          Assistant Federal Public Defender
     //
12
                                              ORDER
13

14            GOOD CAUSE APPEARING, upon the unopposed motion of the defendant, IT IS

15   HEREBY ORDERED that the bond set in this matter is hereby modified to provide that the
16
     defendant shall be subject to curfew as determined by Pretrial Services. All other conditions to
17
     remain in full effect.
                                                                           ISTRIC
                                                                       ES D
18
                                                                      T          TC
19
              IT IS SO ORDERED.
                                                                    TA
                                                                                               O
                                                               S




                                                                                                U
                                                              ED




20   DATED: January 23, 2020                                ___________________________________
                                                                                                 RT
                                                          UNIT




                                                                           ANTEDJudge
                                                            HON. NATHANEAL M.        COUSINS
21                                                                     GR
                                                            United States Magistrate
                                                                                                     R NIA


22

                                                                                         . Cousins
                                                          NO




                                                                             thanael M
23
                                                                    Judge Na
                                                                                                     FO




      cc: Pretrial Services
                                                            RT




24
                                                                                                 LI




                                                                   ER
                                                              H




                                                                                               A




25
                                                                        N                       C
                                                                                          F
                                                                            D IS T IC T O
26                                                                                R
27

28


     Motion to Modify Conditions of Release
     CR 19-00366 BLF (VDK)
